DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.
 
This action is in response to the papers filed April 18, 2022.  Currently, claims 1, 3-16, 20 are pending. Claims 5-8, 10, 12-16 have been withdrawn from consideration.  
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.

Election/Restrictions
Applicant's election with traverse of Group 1 and PM20D1 methylation epigenetic variations, Claims 1-4, 9, 11 in the paper filed October 26, 2020 is acknowledged.
Drawings
The drawings are acceptable. 
	
New Matter
Claims 1,9, and 11 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the amended claims, reference to “determining a therapeutic target” are included. The amendment proposes that the new claim language is not new matter but does not point to any support in the specification.  Upon review of the specification, the specification does not describe or discuss “determining a therapeutic target”.  Instead the specification merely describes “a novel therapeutic approach is also described” and “a therapeutic target for the treatment of AD, wherein the therapeutic target is PM20D1”.   This description does not support determining a therapeutic target.  The disclosure does not provide any determination steps following the PM20D1 RNA expression analysis.  The concept of “determining a therapeutic target” does not appear to be part of the originally filed invention.  Therefore, “determining a therapeutic target” constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9, 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.
Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	Question 2A	
The claims are taken to be directed to an abstract idea, a law of nature and a natural phenomenon.  
Claim 1 is directed to “a method for diagnosis or prognosis of Alzheimer’s disease” by determining RM20D1 RNA expression associated with an epigenetic marker in PM20D1 promoter and determining a therapeutic target.   
Claims 1and the claims dependent theron are directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract ideas of determining a state of Alzheimer’s disease) and a law of nature/natural phenomenon (i.e. the natural correlation between the expression of PM20D1 and Alzheimer’s disease).  
Herein, claims 1 involve the patent-ineligible concept of an abstract process.  Claims 1 require performing the step of “determining a state of Alzheimer’s disease”.  Neither the specification nor the claims set forth a limiting definition for "determining" and the claims do not set forth how “determining” is accomplished. As broadly recited the determining step may be accomplished mentally by thinking about a subject’s methylation state and assessing whether the subject has AD.  Thus, the determining step constitutes an abstract process idea.  
Claim 1 further recites comparing the expression to a reference level.  The comparison is an abstract idea.  
Claim 1 finally recites determining a therapeutic.  The claim has been interpreted to be similar to selecting a therapeutic which merely requires a mental step and does not require actual administration or treatment.  There is no explicit definition in the specification of “determining a therapeutic target”.  The broadest reasonable interpretation consistent with the specification is that “determining” means “to recommend, give advice, inform, or notify (someone) to use a medicine.”   This plain and ordinary meaning of determining a therapy does not require that the determining occur in writing and encompasses orally telling an individual in need thereof to take a particular course of action.  The plain and ordinary meaning of  “determining” also does not require that the individual in need thereof do anything other than receive, such as, hear, a recommendation.
A correlation that preexists in the human is an unpatentable phenomenon.  The association between expression levels of a gene product “associated” with the epigenetic marker such as PM20D1 methylation state and risk of AD is a law of nature/natural phenomenon.  The "determining” or indicating clause which tells users of the process to predict AD in the sample, amounts to no more than an "instruction to apply the natural law".  This step is no more than a mental step.  Even if the step requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The assessing step does not require the process user to do anything in light of the correlation.  The indication or determination fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    
Further, the exception is not integrated into a practical application of the exception.  The claims do not recite any additional elements that integrate the exception into a practical application of the exception.  While the claim recites placing a sample on a substrate, this is not an integration of the exception into a practical application.  Instead these elements are data gathering required to perform the method.  Thus, the claim is “directed to” the exception. 
Claim 11 provides for further subject the subject to more diagnostic tests for AD.  This is merely more diagnostics and not significantly more.  

Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
The claims do not include applying the judicial exception, or by use of, a particular machine.  The claims do not tie the steps to a “particular machine" and therefore do not meet the machine or transformation test on these grounds.  The use of machines generally does not impose a meaningful limit on claim scope.  
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of determining the presence of PM20D1 methylation was well known in the art at the time the invention was made.  The specification indicates that the PM20D1 promoter methylation is identified on the 27K DNA methylation array which was well-known, commercially available in the art at the time the invention was made.   The specification teaches the GSE45775 and GSE57361 data sets in GEO also show PM20D1 methylation status.  
THE GSE45775 data set is genome wide DNA methylation profiling of normal and different Alzheimer Braak stages samples. The Illumina Infinium 27k Human DNA methylation Beadchip v1.2 was used to obtain DNA methylation profiles across approximately 27,000 CpGs. Samples included 5 controls, 5 Braak stage I-II, 5 Braak stage III-IV and 5 Braak stage V-VI (see https://www.ncbi.nlm.nih.gov/geo/query/acc.cgi?acc=GSE45775, April 3, 2016).
	The claims appear to have been amended to require analysis of PM20D1 expression.  The prior art teaches PM20D1 has been analyzed for expression.  The instant specification teaches PM20D1 RNA expression was analyzed in a publicly available database from NCBI expression studies (GSE330000) (see page 11, lines 20-21).  The international Search report also provides that the art teaches determining expression levels of PM20D1 (see US 8,481,701, col 25, for example).  

    PNG
    media_image1.png
    226
    644
    media_image1.png
    Greyscale

Thus, the analysis of both methylation epigenetic markers and expression levels of PM20D1 was well understood routine and conventional in the field.  
	Even more, the art teaches detecting PM20D1 methylation for various diseases (see Nicotine dependence (Philibert 2012/0108444, Table 5); respiratory allergy (deBoever et al. 2018/0148785, para 7); colorectal cancer (Zhang, 2019/0300964, para 92).  Thus, the analysis and determination of PM20D1 methylation status was well-understood routine and conventional.  
	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.  The claims are set forth at a high level of generality.  The determining step is a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users of the method to determine the methylation status of PM20D1 of a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The determining step essentially tells users to determine the methylation through whatever known processes they wish to use.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
Response to Arguments
	The response traverses the rejection.  The response asserts the amended claims are directed to eligible subject matter.  The response argues that the claim does not fall within a judicial exception and concludes that detecting, comparing and determining are not abstract ideas nor laws of nature. The MPEP provides numerous examples of abstract ideas.  MPEP 2106 .04(a)(2)(III)(A) provides:  
	In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:
• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);
• claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 763, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014);
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and
• a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind, In re Brown, 645 Fed. App'x 1014, 1016-17 (Fed. Cir. 2016) (non-precedential).

	Here, the detecting an analyzing expression level may be information that is collected and compared.  The MPEP and the case law are clear comparing is an abstract idea.  Further, the determining a therapeutic is merely a determination that may be performed in the human mind.  Thus each of these steps are judicial exceptions, namely abstract ideas. 
	The response argues that the claims are not directed correlation between methylation states and/or expression levels and risk of Alzheimer’s is not a law of nature.  This argument has been considered but is not convincing.  The claim unambiguously requires determining a state of AD based on the comparison of expression values.  MPEP 2106.04 (a) sets forth particular groupings of abstract ideas that includes following rules or instructions, mental processes such as observation, evaluation, judgement and opinion.  Here, the determining a state is an evaluation, judgment and mental process.  MPEP 2106.04 (b) sets forth examples of laws of nature or natural phenomena identified by the courts.  The list includes a correlation between the presence of myeloperoxidase in a bodily sample (such as blood or plasma) and cardiovascular disease risk, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017).  Here, the correlation between the presence of expression level of PM20D1 in a body sample and Alzheimer’s is analogous and is a law of nature.  
	The response next argues that the even if the claim recites a judicial exception, the claim as a whole integrates the judicial exception into a practical application since the method provides a substantial improvement to the diagnosis and prognosis of Alzheimer’s disease (see page 12 of response filed October 16, 2021).    MPEP 2106.05(a) provides analysis of improvements.  The MPEP identifies cases that may not be sufficient to show an improvement in technology and cites Cleveland Clinic Foundation v. True Health Diagnostics, LLC (Fed Cir. 2017), CAFC Appeal No. 16-1766, which is a precedential decision.  The claims in the Cleveland Clinic case are quite similar to the instant claims.  The CAFC confirmed that the correlation of a marker (MPO) to a disease is nothing more than a recognition of a natural phenomenon and that the steps for measuring the marker were nothing more than what was already known in the art.  Further, they found that applicants did not purport to invent a new statistical method, either.  With regard to use of data to infer a threshold (or other comparative) value, the Court found:  Rather, the claims here instruct that MPO levels be detected or determined using any of these known techniques. The claims of the testing patents also contain a “comparing” step where MPO levels are compared to statistically derived control or predetermined values. Here too, Cleveland Clinic does not purport to derive new statistical methods to arrive at the predetermined or control levels of MPO that would indicate a patient’s risk of cardiovascular disease. Known statistical models and data analysis can be employed, as described, for example, in the specification.  The specification teaches expression analysis of PM20D1 in AD patients was known.  This is not new or inventive.  Likewise, while Cleveland Clinic argues that its discovery of the relationship between MPO and cardiovascular health was groundbreaking, “even such valuable contributions can fall short of statutory patentable subject matter, as it does here.” Id. at 1380.
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Here, the steps in addition to the judicial exception is placing a sample and detecting expression level of a gene product.  The other steps are judicial exceptions.  As noted above, this was recognized by the specification to have been well understood routine and conventional at the time the invention was made.  The instant specification teaches PM20D1 RNA expression was analyzed in a publicly available database from NCBI expression studies (GSE330000) using a commercially available Rosetta/Merck Human 44K 1.1 microarray (see page 11, lines 20-21).  
The response separately addresses Claim 19-20 that are directed to determining step for determining a therapeutic.  The response concludes that the use of a PM20D1 as a therapeutic is a practical application based on the detected and analyzed expression level.  It is noted that Claim 3 that was amended to require administering a viral vector or recombinant protein is no longer rejected in this 101 rejection.  However, Claim 1 directed to determining remains directed to non-eligible subject matter because the claim does not require anything more than mentally determining a therapeutic.  There is no requirement that anything more than mentally determining the therapeutic is performed.  As such, this is not a treatment type claim as suggested by the response.  
Thus for the reasons above and those already of record, the rejection is maintained.

Claim Rejections - 35 USC § 112-Scope of Enablement

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-4, 9, 11, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for detecting an analyzing expression level of PM20D1 RNA and comparing the RNA expression to a reference value, does not reasonably provide enablement for a method for diagnosis, prognosis and treatment of AD that determines a therapeutic for the AD patient or administers a viral vector or recombinant protein to the AD patient.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	The nature of the invention and breadth of claims
The claims are directed to a method for diagnosis, prognosis and treatment of AD that determines a therapeutic for the AD patient or administers a viral vector or recombinant protein to the AD patient.  
The claims appear to require detection of overexpression of PM20D1 which indicates presence of a methylation marker associated with PM20D1. 
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

	The unpredictability of the art and the state of the prior art
	
Narayanan et al. (Mol Syst. Biol, Vol. 10, 2014) Narayanan teaches gene expression data of the human brain samples used in this study are available at the GEO public database under the accession number GSE33000.  Narayanan teaches a method of detecting expression levels of PM20D1 to determine a state of Alzheimer’s disease.  Narayanan teaches profiling tissue samples on an Agilent 44K array with DNA probes including probes for PM20D1. Narayanan teaches detecting the expression level of PM20D1 and comparing the detected expression to a control value (see page 12).  Narayanan teaches determining the state of Alzheimer’s disease based on the comparison values of the Agilent 44K array comprising probes for PM20D1.  
Jarrige-Le Prado et al. (US 8,481,701, July 2013) teaches analysis of markers for diagnosing Alzheimer’s disease in mammals, particularly humans (abstract).  Jarrige-Le Prado teaches analysis of expression of probe sets to obtain relevant expression profiles for Alzheimer’s disease (see col 25).  Jarrige-Le Prado teaches analysis of a combination of 25 markers including SEQ ID NO: 398 (col 26, lines 35-38).  These genes were compared with a reference value to diagnose Alzheimer’s. PM20D1 expression is associated with increased PM20D1 promoter DNA methylation. 
Jarrige-Le Prado teaches analysis of human blood samples (a tissue biopsy) (limitations of Claim 9)(col 20, Example 2).  
	The prior art teaches using viral vectors PM20D1 for prevention and treatment.  Spiegelman teaches using expression vectors such as viral vectors including adenoviral vectors comprising a PM20D1 nucleic acid molecule (page 55, lines 10-30).  Spiegelman teaches the overexpression of PM20D1 by adenoviral vectors or adeno-associated vectors increased circulating PM20D1 levels (see Example 2).  This suggests that administration of viral vectors increases PM20D1 levels.   The level of PM20D1 in AD patients is already higher than controls.  
	The inventors have published at least two post filing date papers related to PM20D1 and Alzheimer’s Disease.  Sanches-Mut (2018) teaches that PM20D1 is a methylation and expression quantitative train locus coupled to an AD risk associated haplotype.  PM20D1 is increased following AD related neurotoxic insults at symptomatic stages (abstract).  Sanches-Mut (2018) teaches genetically increasing the expression of PM20D1 reduces AD-related pathologies.    Sanches-Mut (2018) teaches PM20D1 may be overexpressed using lentiviral constructs (page 600, col. 2) and in vivo using adeno-associated virus (AAV).  
	Sanches-Mut (2020) also analyzes PM20D1 in Alzheimer’s disease.  Sanches-Mut (2020) teaches PM20D1 expression is upregulated in symptomatic AD mice and human AD samples.  When PM20D1 was overexpressed, disease progression was delayed and when PM20D1 was decreased, disease progress was accelerated (page 2, col. 1).  It is unclear how increasing PM20D1 expression when upregulation is associated with AD decreases disease progression. 
	Finally, Wang (Clin Epigenetics, Vol. 12, No. 189, 2020) teaches patients with mild cognitive impairment (MCI), ie. patients suspected of having AD, displayed hypomethylation at PM20D1 (abstract) and even more in patients with mild to moderate AD.  Wang notes this is in start contracts with previously reported hypermethylation in hippocampal and frontal cortex brain tissues in patients with advanced stage AD (abstract).  Wang finds that initial promoter hypomethylation of PM20D1 in MCI and early stage AD and is reversed to eventual promoter hypermethylation in late stage AD.  Thus, Wang findings teach that methylation changes over the progression of AD.  Wang’s findings also differ between blood and brain tissues.  
	Guidance  in the Specification.
	The specification provides no evidence that the broad scope of determining a therapeutic or administering a viral vector would treat AD.  The instant specification teaches PM20D1 RNA expression was analyzed in a publicly available database from NCBI expression studies (GSE330000). The represented AD-samples showed lower levels of PM20D1 with respect to control samples (log.Fold change -0.0195; P-val<0.05)(page 11, lines 20-25).  
This appears to be in conflict with Figure 12 that illustrates RNA expression is higher in Affected AD.  

    PNG
    media_image2.png
    618
    792
    media_image2.png
    Greyscale

Moreover, the specification does not demonstrate the treatment with any therapeutic target including viral vectors or recombinant proteins provides any treatment or result, as claims.  
The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.   

	Quantity of Experimentation
	The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to enable the skilled artisan to determine a therapeutic target or administer a viral vector or recombinant protein to treat AD.  The specification appears to provide conflicting results.  The text on page 11 states that AD samples showed lower levels of PM20D1 compared to a control while Figure 12 illustrates higher levels of expression of PM20D1 compared to the non-affected controls.  Thus, it is not entirely clear whether patients with higher or lower expression have AD.  
	The art appears to teach the viral vectors comprising PM20D1 increases expression.  If viral vectors are administered to patients with already high levels of expression of PM20D1, it is unclear how this would not exacerbate the overexpression that is indicative of Alzheimer’s.  The specification is silent on any analysis of administering a viral vector to the AD patients with overexpression of PM20D1 RNA.  Thus, it is unpredictable whether increasing already overexpressed levels of PM20D1 would treat or be a therapeutic for AD.  
	Finally, the post filing date teaches that promoter methylation which is inversely related to expression changes in disease progression.  Wang specifically teaches that initial promoter hypomethylation of PM20D1 in MCI and early stage AD and is reversed to eventual promoter hypermethylation in late stage AD.  Thus, depending on the stage of the disease affects the methylation state of PM20D1.  It is unpredictable that the skilled artisan could detect overexpression of PM20D1 in all three stages of MCI, early and late AD to make a treatment decision without significant additional unpredictable and undue experimentation. This would require significant inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.

	Level of Skill in the Art
	The level of skill in the art is deemed to be high.

	Conclusion
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.


Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Newly Amended Claims 1, 3-4, 9, 11, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and the claims dependent thereon are directed to a method for diagnosis or prognosis, however the claim does not provide any diagnosis or prognosis of AD.  Clarification is required. 
Claim 1, step (d) has been added to determine a therapeutic target for the subject, wherein the therapeutic target is PM20D1.  The determination of a therapeutic target is unclear.  It is unclear since the claim specifically sets for the therapeutic target is PM20D1.  Therefore, it is unclear what requires determining.  
C)  The preamble of Claim 3 is a method of diagnosing, prognosing and treating AD in a subject.  It is unclear where prognosis occurs in the claims.  The claim does not appear to provide any prognosis.  Clarification is required. 

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 23, 2022